Citation Nr: 1138960	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-40 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 30, 2002 through January 26, 2006.

2.  Entitlement to an initial staged rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from January 27, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

On September 20, 2011, prior to promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant of the issues of entitlement to an initial rating in excess of 50 percent for PTSD from December 30, 2002 through January 26, 2006, and entitlement to an initial staged rating in excess of 70 percent for PTSD from January 27, 2006, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


